Citation Nr: 1019946	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability. 

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1948 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board remanded the case in March 2009.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final March 1996 rating decision, the RO declined to 
reopen the previously denied claim of entitlement to service 
connection for a right knee disability.  

2.  The evidence associated with the claims file subsequent 
to the March 1996 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   

3.  A left knee condition was not manifested during service 
and is not shown to be causally or etiologically related to 
service or any disability incurred therein.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which declined to reopen 
the previously denied claim of entitlement to service 
connection for right knee condition is final.  38 U.S.C.A. 
§§ 5103(a), 7103(a), 7104 (West 2002).

2.  The evidence received subsequent to the March 1996 rating 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2009).

3.  A left knee condition was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In July 2005 and May 2009 letters, substantially compliant 
notice regarding the claim to reopen was provided.  Regarding 
the claim of service connection for a left knee disability, 
claimed as secondary to a right knee disability, complete 
notice was sent in July 2005 and March 2006 letters.  The 
claims were readjudicated in a January 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, multiple statements from 
the Veteran, private treatment records, and assisted the 
Veteran in obtaining evidence.  In the May 2009 letter, the 
Veteran was notified that treatment records from Bethesda 
Naval Hospital were unavailable and he should submit any 
additional evidence in his possession.  

The Veteran has not been given a VA examination in connection 
with either the claim to reopen or the claim of secondary 
service connection.  The duty to provide a medical 
examination or obtain a medical opinion applies to claims to 
reopen only if new and material evidence is presented.  38 
C.F.R. § 3.159(c)(4).  With regard to the claimed left knee 
disability, claimed as secondary to the right knee 
disability, service connection has not been granted for a 
right knee disability and the record does not otherwise 
indicate that the condition may be associated with service.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Claim to Reopen

The Veteran is claiming service connection for a right knee 
disability as a result of his time in service.  Service 
connection was initially denied in a November 1976.  At that 
time, the RO concluded that the evidence of record did not 
demonstrate treatment or a diagnosis in service, or for 
several years thereafter discharge from service.  The Veteran 
was provided notice of this decision in December 1976; 
however, while he filed a notice of disagreement in February 
1977 and a statement of the case was issued in March 1977, 
the Veteran did not file a VA Form 9 substantive appeal and 
the decision became final.  See 38 C.F.R. § 7105.  

In November 1995, the Veteran requested that his claim be 
reopened; such request was denied by the RO in a March 1996 
rating decision.  The Veteran was provided notice of this 
decision in April 1996; however, he did not file an appeal 
and the decision became final.  See 38 C.F.R. § 7105.  In 
June 2005, he requested that his claim be reopened; such 
request was denied by the RO in a February 2006 rating 
decision that is the subject of the present appeal.

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

The Veteran's right knee condition claim was last denied in 
March 1996.  The evidence associated with the claims file at 
the time of the March 1996 rating decision included service 
treatment records, multiple statements from the Veteran and 
private treatment records dated from 1966 to June 1993.  
Based on a review of the evidence, the RO determined that new 
and material evidence had not been submitted, as the recently 
evidence submitted consists of treatment reports for a right 
knee condition more than 24 years after service and the 
reports fail to demonstrate a relationship between the 
Veteran's right knee condition and his service.   

Evidence added to the record since the time of the last final 
denial in March 1996 includes multiple statements from the 
Veteran, private treatment records, and a negative response 
to VA's request for information for the Veteran's service 
treatment records dated in 1965 to 1966 from the Bethesda 
Naval Hospital.

While some of the evidence added to the record since March 
1996 is new, in that it was not previously of record, the 
evidence is not material and the claim is not reopened.  The 
claim was last denied in March 1996 due to the absence of 
evidence demonstrating that the Veteran's right knee 
condition is causally related to active service.  Such 
evidence remains lacking at this time.  The recently-
submitted evidence does not objectively demonstrate that the 
Veteran's right knee condition is related to his time in 
service; it does not relate to an unestablished fact 
necessary to substantiate the claim.  For the same reason, it 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the recently submitted evidence is not material 
and the requirements of 38 C.F.R. § 3.156(a) have not been 
satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for right knee condition 
must be denied.  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).

Service Connection

The Veteran contends that his left knee condition is 
secondary to his right knee disability.  The evidence does 
not show, nor does the Veteran allege, that his left knee was 
incurred in service.  Service treatment records, including 
the report of a September 1967 retirement examination, are 
silent for any left knee defects or diagnoses.  
  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Secondary service connection is warranted for any disability 
which is proximately due to, the result of, or (for the 
degree of aggravation only) aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

An April 2003 private treatment record shows a current 
diagnosis of left knee severe medial compartment 
osteoarthritis.  The Board notes, however, as indicated 
above, while the Veteran does has a current left knee 
disability, it is not related to service and because service 
connection can not be established for his right knee 
disability, the secondary claim must fail.  Wallin, 11 Vet. 
App. at 512.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for right knee disability is denied.

Entitlement to service connection for a left knee disability 
as secondary to a right knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


